DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (2013/0229049) and Lehnst et al. (6,417,579).  Regarding independent claims 1 and 5, Larsson teaches a vehicle electric power supply apparatus (Fig. 2) comprising: a first electric power supply system including an electric power generator (A) and a first electric power storage (V2), the electric power generator being configured to be 5driven to revolve by an engine of the vehicle, the first electric power storage being coupled to the electric power generator; a second electric power supply system configured to be coupled in parallel with the first electric power supply system, the second electric power supply system including a starter motor (S) and a second electric power storage (V1), the starter motor being configured to start operation of the engine, the second electric power storage being coupled to the starter motor;  10a switch (S1) provided on an electrically-conducting path (top horizontal line) and configured to be controlled in one of an electrically-conductive state and a cutoff state, the electrically-conductive state being a state in which the second electric power supply system15 and the first electric power storage are coupled to each other, the cutoff state being a state in which the second electric power supply system and the first electric power storage are isolated   
Larsson fails to explicitly teach the use of a fuse to the left of switch, S1.  Lehnst teaches a similar vehicle electric power supply apparatus to that of Larsson.  Lehnst teaches the idea of using fuses throughout the various branches of a vehicle electric power supply apparatus (Col. 1, lines 15-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a fuse to the left of switch, S1, in Larsson’s invention since they are known to be used in the art and it would add another layer of protection to the various elements in the vehicle power supply apparatus.
Regarding claim 2, Larsson teaches the idea of the first electric power storage possibly being a variety of different elements and also the idea of it having a low internal resistance ([0018], [0019]).  Larsson fails to explicitly teach the internal resistance of the first power storage being smaller than the internal resistance of the second power storage.  However, it would have been an obvious matter of design choice to have the first electric power storage .
Response to Arguments
3.	Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.  A different embodiment of Larsson (Fig. 2) explicitly teaches the claim amendments.  Larsson teaches when the car is parked the switch (S1) is in the cutoff state isolating the second electric power supply system from the first electric power supply system ([0042]).  After that, when the occupant starts the operation of the engine, the starter relay is moved to the electrically-conductive state ([0044]).  The switch is already in the cutoff state when the occupant starts the operation of the engine, which then switches the starter relay to the electrically-conductive state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DMP
2-12-2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836